Citation Nr: 1325627	
Decision Date: 08/13/13    Archive Date: 08/16/13

DOCKET NO.  06-22 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for residuals of gall bladder removal surgery, including dumping syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from January 1988 to February 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The RO's October 2004 rating decision granted service connection at a 10 percent initial evaluation for residuals of gall bladder removal surgery, including dumping syndrome, effective June 9, 2003.  The Veteran timely appealed this decision seeking a higher initial evaluation.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In October 2008, the RO issued a rating decision granting an increased initial evaluation of 30 percent for the Veteran's service-connected residuals of gall bladder removal surgery, including dumping syndrome, effective from June 9, 2003.  The Veteran continues to seek an increased evaluation for this disability.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In September 2009 and February 2013, the Board remanded this matter for additional development.  For the reasons indicated below, the appeal must again be REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking an increased initial evaluation for her residuals of gall bladder removal surgery, including dumping syndrome.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In June 2013, the Veteran submitted a statement indicating that the residuals of her gall bladder removal surgery, including dumping syndrome, have significantly worsened since her most recent VA examination conducted in November 2010, which also included a January 2012 addendum.  In her statement, the Veteran reported having daily symptoms of severe stomach pain, explosive diarrhea, nausea and/or vomiting, lightheadedness, dizziness, racing heart, shortness of breath, weakness, and sweating.  She also reported that a recent flare up of symptoms lasted for three days, during which she experienced diarrhea, vomiting, panting, sweating, clammy skin, hot flashes, heart racing, dizziness and passing out.  She indicated that she was unable to stand up for a number of days, and that she required bed rest for three days before the symptoms passed.    

Under these circumstances, the RO must schedule the Veteran for the appropriate VA examination to ascertain the current severity of her service-connected residuals of gall bladder removal surgery, including dumping syndrome.  38 C.F.R. § 3.159(c)(4)(i); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding that a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).  

The Board also notes that no recent VA clinical records, other than VA examination reports, are associated with the claims file.  As VA clinical records were apparently added to the electronic (Virtual VA) file available for review, it appears that the Veteran is obtaining non-VA treatment.  She should be afforded an opportunity to identify or submit those records.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify or submit non-VA treatment records relating to her residuals of gall bladder removal surgery, including dumping syndrome, during the pendency of this appeal, especially since January 2012; attempt to obtain identified records.  

If any identified records cannot be obtained, a letter should be sent to the Veteran informing her of the steps taken to obtain the records, listing alternative sources, and requesting her to furnish any such records in her possession or to identify the possible location of such records.

2.  Obtain any VA clinical records that are not yet associated with the claims file or electronic file. 

3.  Schedule the Veteran for the appropriate examination to determine the severity of her service-connected residuals of gall bladder removal surgery, including dumping syndrome.  The claims file, including all pertinent records in her Virtual VA electronic file, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail, including a discussion of all rating factors addressed in Diagnostic Codes 7308 (postgastrectomy syndromes) and 7318 (gall bladder removal).  See 38 C.F.R. § 4.114, Diagnostic Codes 7308, 7318 (2012).

4.  Notify the Veteran that it is her responsibility to report for the scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for an examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  

In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and placed in the claims file which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  

5.  After completing the above actions, and any other development as may be indicated, readjudicate the issue on appeal.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


